[Cite as State ex rel. Kennedy v. Saffold, 2014-Ohio-3826.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 101547



                           STATE OF OHIO, EX REL.
                          HAROLD KENNEDY, #452-396
                                                                RELATOR

                                                      vs.

      CUYAHOGA COUNTY COMMON PLEAS COURT
            JUDGE SHIRLEY S. SAFFOLD
                                                                RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 476748
                                            Order No. 477037


        RELEASE DATE: September 2, 2014
FOR RELATOR

Harold Kennedy, pro se
#452-396
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, OH 44030


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, P.J.:

         {¶1} Harold Kennedy has filed a complaint for a writ of mandamus. Kennedy

seeks an order to compel Judge Shirley Strickland Saffold to render a ruling with regard

to motion for a new sentencing hearing filed in State v. Kennedy, Cuyahoga C.P. No.

CR-437427.

         {¶2} Attached to Judge Saffold’s motion for summary judgment is a copy of a

judgment, journalized on July 14, 2014, which demonstrates that a ruling has been

rendered with regard to Kennedy’s motion for a new sentencing hearing. Thus, the

complaint for a writ of mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty.

Court of Common Pleas, 74 Ohio St.3d 278, 658 N.E.2d 723 (1996); State ex rel. Gantt v.

Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

         {¶3} Accordingly, we grant Judge Saffold’s motion for summary judgment. Costs

to Judge Saffold. Costs waived. The court directs the clerk of courts to serve all parties

with notice of this judgment and its date of entry upon the journal as required by Civ.R.

58(B).

         {¶4} Writ denied.



SEAN C. GALLAGHER, PRESIDING JUDGE

TIM McCORMACK, J., and
EILEEN T. GALLAGHER, J., CONCUR